Citation Nr: 0913491	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial evaluation greater than 50 
percent for PTSD.

4.  Entitlement to an extraschedular evaluation for PTSD 
under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  His discharge documents reflect that he was awarded 
the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado in September 2006 in which service connection for 
PTSD was granted and evaluated as 50 percent disabling, 
effective in August 2005, and in which service connection for 
neck pain arthritis, and hypertension was denied. 

The Veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is 
associated with the claims file.

The issues of entitlement to service connection for a neck 
disability and for entitlement to extraschedular evaluation 
for PTSD under 38 C.F.R. § 3.321 addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against a finding that the currently diagnosed 
hypertension began in or is the result of active service.  

2.  The evidence establishes that the service connected PTSD 
is manifested by no more than occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

2.  The criteria for an evaluation of 70 percent, and no 
greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for service connection for hypertension, 
pre-adjudicatory notice was provided by letters dated in 
September 2005, July 2006, and August 2006.  

The issue of an initial higher evaluation for PTSD is a 
"downstream" issue, as the initial claims for service 
connection for PTSD was granted in the September 2006 rating 
decision appealed, and the current appeal arises from the 
Veteran's disagreement with the evaluation originally 
assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra.  Thus, as the Veteran's claim for an 
increased initial disability rating was appealed directly 
from the initial rating assigned, no further action under 
section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the Veteran VA 
examination for his service-connected PTSD, and afforded the 
Veteran the opportunity to testify before the Board, which he 
did do in April 2008.  VA examination was not provided for 
hypertension, but the Board has determined it is not 
necessary.  As will be discussed below, the medical evidence 
reflects no findings or diagnoses of hypertension in service 
and none until 2003, many years after the Veteran's discharge 
from active service.  And the Veteran testified that he did 
not seek treatment for his high blood pressure until 2003.  
He has presented no medical evidence of a causal nexus 
between his hypertension and active service, nor has he 
testified that such evidence exists. Under these 
circumstances, VA examination is not necessary.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran submitted additional private treatment records 
concerning his treatment for PTSD, some with a waiver of 
review by the agency of original jurisdiction under 38 C.F.R. 
§ 19.37, and some without.  The evidence submitted with a 
waiver is the most recently received evidence and includes a 
statement by the Veteran's treating psychiatrist and M.D..  
This statement is an assessment of the Veteran's current 
condition, and is dated subsequent to the other entries 
submitted without a waiver.  As the statement post-dates 
those entries that were submitted absent a waiver, and 
operates as a summary of that information, the Board finds 
that the evidence submitted previously, and without a waiver, 
is essentially duplicative of that which was submitted 
subsequently and with a waiver.  Therefore, the Board finds 
it is not necessary to return the earlier evidence from the 
same source to the RO to obtain an additional waiver.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file, and the Veteran has not contended otherwise.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service manifestation of a presumptive disease such as 
hypertension to a compensable degree within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.

The Veteran avers that he has hypertension that is the result 
of his active service.  He testified that he was diagnosed 
with hypertension in 1970 or 1971 at a university medical 
facility.  Yet he also testified that he was unable to obtain 
the records and, in fact, he had not gotten treatment for his 
hypertension until 2003.  In the alternative, he and his 
representative argued before the undersigned Veteran's Law 
Judge that his hypertension is the result of his service-
connected PTSD.

Service medical records show no treatment for or diagnosis of 
hypertension.  Reports of medical history and examination at 
entrance into active duty show no diagnoses, defects, 
abnormalities or other findings concerning the Veteran's 
cardiovascular system.  Blood pressure was measured at 112 
over 68.  A report of medical examination at discharge was 
provided by the Veteran and is incomplete but shows no 
diagnoses, defects, abnormalities or other findings 
concerning the Veteran's cardiovascular system.

The Veteran testified that he was diagnosed with hypertension 
in 1970 or 1971 at a university.  But he also testified that 
he did not seek treatment for his hypertension for 30 years.  
The record shows that the RO attempted to obtain the 
treatment records from the university the Veteran identified, 
to no avail.  The Veteran testified that he also attempted to 
obtain them, but was unable to do so. 

The medical evidence demonstrates that it is not until 2004-
over 34 years following his discharge from active service and 
well beyond the presumptive period-that the medical evidence 
reflects that the Veteran was diagnosed with hypertension.  
Such a lapse of time weighs heavily against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 
2000).

The Veteran testified that he believes his hypertension is 
the result of his service connected PTSD.  However, he has 
presented no medical evidence showing a causal connection 
between his service-connected PTSD and his currently 
diagnosed hypertension.  He testified at one point that his 
treating VA physician had told him his hypertension was 
related to his PTSD, but then again testified that no health 
care provider had formally told him that there was an 
etiological connection between the two conditions, and no one 
had ever formally written it down.  

The medical evidence presents no opinions or findings 
establishing that the diagnosed hypertension is the result of 
active service, or in the alternative, that it is the result 
of his service-connected PTSD.

The Veteran genuinely believes that his hypertension is the 
result of his active service or, in the alternative, the 
result of his service-connected PTSD.  As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
etiology of his hypertension and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence present in the claims file which 
demonstrates treatment for hypertension many years after 
active service absent a finding of causal connection either 
to active service or, in the alternative, to the service-
connected PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

III.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

Service connection for PTSD was granted in a September 2006 
rating decision.  A 50 percent evaluation was assigned 
effective in August 2005.  The Veteran appealed the 
evaluation assigned.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The evidence of record reflects that the overall disability 
picture presented most closely approximates the criteria for 
the assignment of a 70 percent disability, and no greater. 

An April 2008 statement provided by the Veteran's treating 
Veterans Center psychiatrist and M.D. shows that the Veteran 
experiences significant symptoms including intrusive 
memories, severe hyper arousal, hypervigilance, and 
treatment-resistant sleep disturbance and depression.  The 
psychiatrist observed that it is very difficult for the 
Veteran to be around other people or to adapt to the changes 
and expectations of a job.  The psychiatrist stated it was 
his clinical opinion that the Veteran's PTSD symptoms had 
become so chronic and persistent, despite treatment, that the 
Veteran is unable to work, and a GAF of 45 was assigned.  The 
March 2007 VA examiner's assessment of the Veteran concurs, 
finding that the Veteran's symptoms of paranoia, difficulty 
in focus and attention, and circumstantialities made it 
difficult for him to sustain simple work activities in a 
loosely supervised environment.  The examiner opined he would 
need a great deal of extra supervision to focus on tasks.  
However, the examiner further noted that the Veteran had 
other chronic physical impairment that affected his ability 
to focus and perform tasks.

A higher, 100 percent evaluation, is not warranted.  VA 
examinations conducted in March 2007 and August 2006 reflect 
observations and findings of somewhat tangential speech but 
lucid response to questioning.  In March 2007 he was 
circumstantial and detailed in speech and needed redirecting, 
but his thought processes were observed to be logical.  He 
exhibited full range of affect and, overall, exhibited no 
cognitive impairment while demonstrating some difficulty with 
attention, concentration, and short-term memory.  These 
reports show GAF scores measured at 50-52.

Treatment records show the Veteran exhibited and expressed 
anger but made no specific threat or expression to carry out 
an act of harm.  In April 2008, his therapist reported that 
the Veteran described what may have been an episode of 
dissociation on a flight home for his first wife's funeral, 
questionable suicidal ideation, and whether the Veteran could 
be dangerous if in the right situation.  But the Veteran 
denied suicidal ideation and stated he was able to walk away 
from a dangerous situation.  The therapist described the 
Veteran as being in severe panic which aggravated his PTSD.  

These records show no findings of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
intermittent inability to perform activities of daily living.  
The episode of dissociation, in the sense that it was 
productive of disorientation to time or place, is not 
reported as having recurred or lasting longer than the flight 
on which the Veteran reported experiencing it.  And the 
record does not yet demonstrate that the Veteran has been 
found to be a danger to himself or others.  Despite his 
recent expression of anger and violence, the therapist did 
not retain him or immediately refer him to the hospital.  The 
records show he was to continue his independent counseling 
and to be scheduled for appointment at the medical clinic.  
The statement from his treating psychiatrist was submitted 
subsequent to the date of this entry, and while opining that 
the Veteran is seriously impaired, does not state that the 
Veteran is in danger of hurting himself or others.

Thus, the medical evidence supports an initial evaluation of 
70 percent, and no greater, for the service-connected PTSD.  

The Veteran genuinely believes that his PTSD is worse than 
initially evaluated and has testified as to his symptoms.  
The Board has, by this decision, recognized that his 
disability is more severe and has granted a higher initial 
evaluation therefor.  As a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the extent of his 
PTSD as it relates to the schedular criteria and his views 
are of little probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau, supra; Buchanan, supra.  

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.

Consideration of application of an extraschedular evaluation 
under 38 C.F.R. Section 3.321(b)(1) is deferred and remanded, 
below.


ORDER

Service connection for hypertension is denied.

An initial evaluation of 70 percent, and no greater, for PTSD 
is granted subject to the laws and regulations governing the 
award of monetary benefits


REMAND

The Veteran also seeks service connection for a neck 
disability.

The Veteran testified that he injured his neck in the same 
incident in which he sustained shrapnel injury to his eye.  
He testified that two rockets hit the area where he was, 
simultaneously killing a friend and giving him a concussion 
and near death experience.

The Veteran is a combat Veteran.  See 38 U.S.C.A. § 1154.  
Moreover, service medical records show he was treated for 
shrapnel wounds to the left eye and left hand by the 24th 
Evac Hospital.  Such injuries are consistent with service in 
combat.

In addition, the Veteran's private treating physician opined 
that the Veteran is unemployable due to his PTSD.  The March 
2007 VA examination concurred, observing that the Veteran's 
PTSD is productive of difficulty with focus and attention.  
However, the examiner noted that the Veteran has chronic 
physical disabilities that also impact his ability to focus 
and perform tasks.  Recent, April 2008, private treatment 
records appear to document increased difficulty with anger 
and with being around other people.  As above explained, the 
Veteran's treating physician and M.D. did not find, in 
summarizing the Veteran's condition, that the Veteran was a 
danger to himself or others.  However, this leaves open the 
degree to which his unemployability may now be due to his 
PTSD as opposed to his physical conditions. 

Further VA examination is thus required to determine the 
nature and etiology of any manifested neck pathology.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Schedule the Veteran for examinations 
with the appropriate specialists to 
determine the nature and etiology of his 
claimed neck disability.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, a copy of this remand, 
and the transcripts from the April 2008 
hearing must be provided to the examiner 
in conjunction with the examination.

The examiner is to provide the following 
opinion:  is it at least as likely as not 
that any diagnosed neck pathology is the 
result of the Veteran's active service, 
or any incident therein?  

The examiner is instructed to accept the 
Veteran's testimony and statements as to 
the combat events in which he sustained 
injury to his neck.  

All opinions expressed must be supported 
by complete rationale.

2. Refer the claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321 for 
the Veteran's service-connected PTSD to 
the Undersecretary for Benefits or the 
Director, Compensation and Pension 
Service, in accordance with the 
regulations.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a neck disability and for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
actions until he is so informed.  The Veteran is advised that 
failure to appear for VA examinations could result in the 
denial of his claim. 38 C.F.R. § 3.655 (2007). See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991). The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


